DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-33, 35-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,681,628 to Krastchew (Krastchew) in view of US Patent 4,662,826 to Nitta et al. (Nitta) and US PGPub 2013/0126669 to Hamann et al. (Hamann, last cited on 7/10/2020) and JP 2005209791 to Sato (Sato, copy and machine translation previously provided), as evidenced by US PGPub 2002/0190722 to Singh et al. (Singh).
Regarding claim 21, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to avoid a level of vacuum in the motor casing within which breakdown voltage is reduced in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by pressurizing the interior (22) of a casing (10, 21), in order to raise the breakdown voltage along the right-hand side of the Paschen’s Law curve of breakdown voltage versus pressure. Those of ordinary skill in the art have long been aware of the shape of this curve, which includes a left-hand side in which breakdown voltage increases with decreasing pressure (see e.g. Singh, paragraph 32). Hamann teaches another electric machine for aviation use generally, and particularly teaches that a vacuum is produced within the electric machine housing (paragraph 21) in order to reduce friction therein.  It would therefore have been obvious to one of ordinary skill in the art at the time the application was filed that, in order to prevent gas breakdown as desired by Krastchew, it would have been equally effective to decrease pressure below the minimum on the Paschen’s Law curve, and that such a decrease would advantageously reduce friction in the electric machine as taught by Hamann.  Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the interior (22) the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.  The previously applied references do not teach the limitation of reaching operational pressure before activating the electric machine.  Sato teaches another depressurization device for an electric motor generally, and particularly teaches operating the electric machine only subsequent to achieving a sufficient vacuum to prevent discharge (paragraph 21: “after the vacuum chamber 19 exceeds a desired value… the stopped stage is operated again”) to prevent damage to the machine.  Therefore, it would have been obvious to one of ordinary skill in the art to depressurize the chamber to the operational pressure before operating the electric machine of Krastchew.  Furthermore, as the motor and vacuum pump of the combination are separately provided, i.e. separately powered and controlled, the motor is considered to be configured to be operated intermittently while depressurized, as this function requires no further structure to be performed.  The examiner notes that it is the electric machine which is recited as being so configured, and that no controller is involved, which effectively increases the scope of a broadest reasonable interpretation of the claim.
Regarding claims 23 and 24, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 25, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Krastchew) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine of Krastchew.
Regarding claim 26, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 28, Nitta teaches a clutch (26).
Regarding claim 29, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 30, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 31, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the vacuum taught by Krastchew while minimizing energy usage.
Regarding claim 32, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claim 33, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to avoid a level of vacuum at which gas breakdown would occur in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by pressurizing the interior (22) of a casing (10, 21), in order to raise the breakdown voltage along the right-hand side of the Paschen’s Law curve of breakdown voltage versus pressure. Those of ordinary skill in the art have long been aware of the shape of this curve, which includes a left-hand side in which breakdown voltage increases with decreasing pressure (see e.g. Singh, paragraph 32). Hamann teaches another electric machine for aviation use generally, and particularly teaches that a vacuum is produced within the electric machine housing (paragraph 21) in order to reduce friction therein.  It would therefore have been obvious to one of ordinary skill in the art at the time the application was filed that, in order to prevent gas breakdown as desired by Krastchew, it would have been equally effective to decrease pressure below the minimum on the Paschen’s Law curve, and that such a decrease would advantageously reduce friction in the electric machine as taught by Hamann.    Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the interior (22) the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.  Furthermore, as the motor and vacuum pump of the combination are separately provided, i.e. separately powered and controlled, the motor is considered to be configured to be operated intermittently while depressurized, as this function requires no further structure to be performed.  The examiner notes that it is the electric machine which is recited as being so configured, and that no controller is involved, which effectively increases the scope of a broadest reasonable interpretation of the claim.
Regarding claim 35 and 36, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 37, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 38, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  
Regarding claim 39, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claims 41 and 42, Sato teaches configuring a controller to intermittently operate an electric machine (paragraph 21).

Claims 21, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krastchew in view of Nitta, Hamann, and Sato as applied to claims 20 and 33 above, and further in view of US PGPub 2018/0127103 to Cantemir (Cantemir hereinafter).
Regarding claims 21 and 34, the previously recited references teach the limitations of the parent claims as discussed above, but do not teach any particular seal.  Cantemir teaches another sealed electrical machine in an aircraft and particularly teaches the use of a labyrinth seal (11) to maintain pressure levels therein.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a labyrinth seal as taught by Cantemir in the motor of Krastchew in order to maintain the desired vacuum level therein.
Regarding claim 40, Cantemir teaches that an electrical machine for an aircraft (e.g. 8, 9) may be located within the engine thereof in order to provide extra power thereto.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor of Krastchew to an aircraft engine as taught by Cantemir in order to provide increased thrust therein.

Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments and evidence presented regarding the teachings of Krastchew, the examiner is persuaded that Krastchew operates by pressurizing the housing, rather than evacuating it as effectively claimed.  However, on full consideration of the record, the examiner concludes that the limitation of reducing pressure to avoid coronal discharge and gas breakdown is obvious.  First, Krastchew is cognizant of Paschen’s law, and chooses a pressure for the electrical machine in accordance with the principles thereof.  Second, the knowledge of the increased breakdown voltage on both the left and the right side of the minimum in the Paschen’s Law curve has been available in the art for quite some time.  Third, as indicated by Hamann, it is indicated that those of ordinary skill in the art were also aware of other benefits of evacuating a motor housing, specifically including reducted friction.  Accordingly, one of ordinary skill in the art would have been motivated at the time of filing to utilize the left-hand side of the Paschen’s Law curve in order to simultaneously obtain reduced friction and prevent arcing.  The teachings of Krastchew are, as noted by applicant, entirely confined to the right-hand side of the curve, and are therefore considered to be silent regarding use of the left-hand side.  Since silence toward a feature or practice is not sufficient to teach away therefrom, the examiner concludes that a prima facie case of obviousness exists, and that none of the arguments presented to this point which might apply to that case weigh sufficiently against it as to merit a conclusion of non-obviousness.
With respect to Sato, the examiner submits that the principle of operation, i.e. preventing discharge according to Paschen’s Law, remains unchanged whichever side of the minimum is used.  Furthermore, as the use of the left branch is motivated by Hamann, any lack of teaching in Sato is not dispositive.  
With respect to Nitta, the arguments directed thereto essentially only mention the features previously discussed, and therefore any lack thereof in Nitta is moot.
In view of the above, the examiner maintains the 35 U.S.C. 103 rejection of all noted claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 September 2022